UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-7898 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: Lowe's 401(k) Plan B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: Lowe's Companies, Inc. 1000 Lowe's Boulevard Mooresville, NC 28117 LOWE’S 401(k) PLAN - TABLE OF CONTENTS - Page No. Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available For Benefits as of December 31, 2011 and December 31, 2010 4 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2011 5 Notes to Financial Statements 6 - 11 Supplemental Schedules as of and for the year ended December 31, 2011 Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) 12 Form 5500, Schedule H, Part IV, Line 4a - Schedule of Delinquent Participant Contributions 13 Signature 14 Exhibit Index 15 NOTE: All other supplemental schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 2 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of and Participants in Lowe’s 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Lowe’s 401(k) Plan (the "Plan") as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules listed in theTable of Contentsare presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan’s management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2011 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ Deloitte & Touche LLP Charlotte, North Carolina June 28, 2012 3 Table of Contents Lowe's 401(k) Plan Statements of Net Assets Available for Benefits December 31, 2011 December 31, 2010 Assets Cash $ $ Participant-directed investments at fair value Receivables: Employer contributions - Due from broker for securities sold Total receivables Total assets Liabilities Due to broker for securities purchased Net assets available for benefits at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contract ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 4 Table of Contents Lowe's 401(k) Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2011 Additions Investment income: Interest $ Dividends Other - net Total investment income Contributions: Employer contributions Participant contributions Total contributions Total additions Deductions Benefits paid to participants Net depreciation in fair value of investments Total deductions Net increase in net assets Net assets available for benefits Beginning of year End of year $ See accompanying notes to financial statements. 5 Table of Contents Lowe’s 401(k) Plan Notes to Financial Statements Note 1 - Description of the Plan The following description of the Lowe's 401(k) Plan (the Plan) provides only general information.Participants should refer to the Plan document and summary plan description for more complete descriptions of the Plan's provisions. General - The Plan, adopted effective February 1, 1984, is a defined contribution plan covering substantially all employees of Lowe’s Companies, Inc. and subsidiaries (the Plan Sponsor or the Company).An employee of the Plan Sponsor is eligible to participate in the Plan six months after the employee’s original hire date.The Administrative Committee of Lowe’s Companies, Inc. (the Administrative Committee), as appointed by the Board of Directors, controls the management and administration of the Plan.The Plan’s trustee and recordkeeper is Wells Fargo Bank, N.A. (Wells Fargo).The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA) and is a safe harbor-designed plan. Contributions - Each year, participants may contribute from 1% to 50% of their pre-tax annual compensation, as defined by the Plan, subject to the Internal Revenue Code limitations.Eligible employees are automatically enrolled as participants at a contribution rate of 1% of their pre-tax annual compensation unless they elect otherwise.Participants age 50 and older, or who reach age 50 during the Plan year, are eligible to contribute an additional pre-tax dollar amount per year in addition to the deferral contribution.For 2011, the maximum annual amount of catch up that could be contributed was $5,500.The Company makes contributions to the Plan each payroll period, based upon a matching formula applied to employee deferrals (the Company Match).The Company Match formula is as follows:the first 3% of contributions are matched by the Plan Sponsor at the rate of 100%; the next 2% of contributions are matched at the rate of 50%; and the next 1% of contributions are matched at the rate of 25%.Participants are eligible to receive the Company Match pursuant to the terms of the Plan.Participants may also contribute amounts representing eligible rollover distributions from other qualified plans. Participant Accounts - Individual accounts are maintained for each Plan participant.Each participant's account is credited with the participant's contribution, the Company Match, and an allocation of Plan earnings, and charged with benefit payments and allocations of Plan losses and investment expenses.Allocations are based on participant earnings or account balances.The benefit to which a participant is entitled to is the benefit that can be provided from the participant’s vested account balance. Vesting - All participants are 100% vested in the Plan at all times. Investments – During Plan Year 2011, the 22 investment options to which participants could direct their contributions included one investment contract (stable value) fund, 11 target retirement date funds (collective trusts), nine mutual funds consisting of two small-cap funds, two mid-cap funds, three large-cap funds, one intermediate-term bond fund, and one international fund, and Lowe’s Companies, Inc. common stock.Excess cash is held in a non-interest bearing cash account. Payment of Benefits - Subsequent to termination of service, a participant with a vested account value of $1,000 or less will receive a lump-sum distribution equal to the participant’s vested account balance.If the vested account value is greater than $1,000, a participant may elect to receive a lump-sum distribution equal to the participant’s vested account balance.If the participant does not make such an election and the vested account value is $5,000 or less, the Plan performs a direct rollover to an individual retirement account designated by the participant or, if the participant has not designated an individual retirement account, to an individual retirement account designated by the Administrative Committee.If the vested account value is greater than $5,000, the participant’s vested account balance remains in the Plan and is not distributed without the participant’s consent until the participant reaches age 62. The Plan allows for in-service withdrawals to participants under age 59½ only in cases of financial hardship.Such withdrawals must total at least $1,000 and be approved by the Plan's recordkeeper or the Administrative Committee.Participants who have attained age 59½ are entitled to a one-time in-service withdrawal of their accumulated balances. The Plan allows for a one-time in-service withdrawal to participants in the former Lowe’s Companies Employee Stock Ownership Plan (the ESOP) who have attained 20 or more years of service with the Plan Sponsor.The ESOP was merged into the Plan effective September 13, 2002.Eligible participants may withdraw up to 50% of their former ESOP account balance by requesting a distribution through the Retirement Service Center.The distribution may be transferred to either an IRA or paid directly to the participant. 6 Plan Year - The Plan year is January 1 to December 31. Note 2 - Summary of Significant Accounting Policies Basis of Accounting - The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein.Actual results may differ from these estimates. Risks and Uncertainties - The Plan utilizes various investment instruments.Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such change could materially affect the amounts reported in the financial statements. Investment Valuation and Income Recognition - The Plan’s investments are stated at fair value.Refer to Note 3 for additional details regarding the Plan’s valuation methods. The fully benefit-responsive investment contract is stated at fair value and then adjusted to be presented on a contract value basis in the statements of net assets available for benefits and the statement of changes in net assets available for benefits. Purchases and sales of securities are recorded on a trade-date basis.Interest and dividend income are recorded on an accrual basis.Dividends are recorded on the ex-dividend date.Interest earned on the investment contract is reinvested on a daily basis. Investment management expenses charged to the Plan for investments in the mutual funds and collective trusts are deducted from income earned on a daily basis and are not separately reflected.Consequently, investment management expenses are reflected as a reduction of investment return for such investments. Payments of Benefits - Benefits are recorded when paid.Amounts allocated to accounts of persons who have elected to withdraw from the Plan, but have not yet been paid, were $974,667 and $861,602 at December 31, 2011 and 2010, respectively. Administrative Expenses - As provided by the Plan document, administrative expenses (excluding certain investment management expenses) of the Plan are paid by the Plan Sponsor. Recent Accounting Pronouncements - In May 2011, the Financial Accounting Standards Board (FASB) issued authoritative guidance that amends the existing requirements for fair value measurement and disclosure.The guidance expands the disclosure requirements around fair value measurements categorized in Level 3 of the fair value hierarchy and requires disclosure of the level in the fair value hierarchy of items that are not measured at fair value in the statement of financial position but whose fair value must be disclosed.It also clarifies and expands upon existing requirements for measurement of the fair value of financial assets and liabilities as well as instruments classified in shareholder’s equity.The guidance is effective for fiscal years beginning after December 15, 2011.The Company does not expect the adoption of the guidance to have a material impact on the Plan financial statements. 7 Note 3 - Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The authoritative guidance for fair value measurements establishes a three-level hierarchy which encourages an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The three levels of the hierarchy are defined as follows: • Level 1 – inputs to the valuation techniques that are quoted prices in active markets for identical assets or liabilities • Level 2 – inputs to the valuation techniques that are other than quoted prices but are observable for the assets or liabilities, either directly or indirectly • Level 3 – inputs to the valuation techniques that are unobservable for the assets or liabilities The following tables present the Plan’s participant-directed investments measured at fair value on a recurring basis as of December 31, 2011 and 2010, respectively: Fair Value Measurements at Reporting Date Using Quoted Prices in ActiveMarkets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs December 31, 2011 (Level 1) (Level 2) (Level 3) Participant-directed investments at fair value: Common stock $ $ $
